   8:18-cr-00081-BCB-SMB Doc # 68 Filed: 06/09/21 Page 1 of 1 - Page ID # 295




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:18-CR-81

        vs.
                                                                       ORDER
CLARENCE BECKS,

                       Defendant.


       This matter comes before the Court on Defendant’s motion for reduction in sentence or

compassionate release, Filing 66. This is Defendant’s sixth motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). Defendant argues, as he has in each of his previous motions, that

compassionate release is appropriate because of his diagnoses for multiple sclerosis, chronic

hypertension, and neuropathy. While the Court is sympathetic to Defendant and his health

conditions, the Court has considered his arguments several times and concluded that a reduction

of his sentence would undermine the sentencing factors in 18 U.S.C. § 3353(a). The Court

previously advised that it “does not intend to grant Defendant a sentence reduction or any other

relief now or in the future based upon the allegations and evidence provided.” Filing 57 at 4.

Defendant presents no new evidence that would cause the Court to reconsider this conclusion.

Accordingly,

       IT IS ORDERED: Defendant’s sixth motion for reduction in sentence or compassionate

release under to 18 U.S.C. § 3582(c)(1), Filing 66, is denied.

       Dated this 9th day of June, 2021.

                                                     BY THE COURT:



                                                     _____________________
                                                     Brian C. Buescher
                                                     United States District Judge
